                 Case 2:21-cv-00336-JRC Document 1 Filed 03/11/21 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                           UNITED STATES DISTRICT COURT
12                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
13
14
15   VULCAN INC.,                                NO.
16
17                      Plaintiff,               COMPLAINT FOR DECLARATORY
18                                               RELIEF
19          v.
20                                               JURY DEMAND
21   ZURICH AMERICAN INSURANCE
22   COMPANY, INTERSTATE FIRE &
23   CASUALTY COMPANY, LLOYD’S OF
24   LONDON SYNDICATE 1886 (QBE LEAD),
25   EVEREST INDEMNITY INSURANCE
26   COMPANY, ARCH SPECIALTY
27   INSURANCE COMPANY, ENDURANCE
28   AMERICAN SPECIALTY INSURANCE
29   COMPANY, CONTINENTAL CASUALTY
30   COMPANY, LLOYD’S OF LONDON
31   SYNDICATE 2003 (XLC LEAD),
32   WESTPORT INSURANCE
33   CORPORATION, GREAT LAKES
34   INSURANCE SE, INTERNATIONAL
35   INSURANCE COMPANY OF HANNOVER
36   SE, EVANSTON INSURANCE COMPANY,
37   LLOYD’S OF LONDON SYNDICATE 1686
38   (AXS LEAD), PARTNER RE IRELAND
39   INSURANCE DAC, LLOYD’S OF
40   LONDON SYNDICATE 0382 (HDU LEAD),
41   LLOYD’S OF LONDON SYNDICATE 1414
42   (ASC LEAD),
43
44                      Defendants.
45


     COMPLAINT FOR DECLARATORY RELIEF - 1                GORDON    600 University Street
                                                          TILDEN   Suite 2915
                                                         THOMAS    Seattle, WA 98101
                                                         CORDELL   206.467.6477
                   Case 2:21-cv-00336-JRC Document 1 Filed 03/11/21 Page 2 of 6




 1
 2
 3              Plaintiff Vulcan Inc. (“Vulcan”), alleges for its Complaint as follows:
 4
 5                                                  I. INTRODUCTION
 6
 7              1.1.     This is an insurance coverage action seeking declaratory relief under 28 U.S.C.
 8
 9   § 2201. Plaintiff Vulcan purchased a tower of property insurance coverage from Defendant
10
11   Insurers, with each of the Insurers insuring different portions or layers of that tower. 1 Some of
12
13   the policies in the tower of insurance contain clauses requiring that “Legal action must be started
14
15   within (12) twelve months after the date of direct physical loss or damage to Covered Property or
16
17   to other property as set forth herein,” or some approximation thereof (“Suit Against the
18
19   Company Clauses”).
20
21              1.2.     Vulcan recently asked the Insurers to agree to toll the Suit Against the Company
22
23   Clauses because the Insurers’ coverage investigation of Vulcan’s insurance claim was
24
25   incomplete. Some of the Insurers responded by agreeing to toll, but others have yet to respond.
26
27   One insurer, Endurance American Specialty Insurance Company, denied coverage in a letter
28
29   dated March 10, 2021. Vulcan is thus filing this lawsuit because (i) there is an actual and
30
31   justiciable controversy over coverage for Vulcan’s insurance claim, and (ii) Vulcan must
32
33   preserve its right to sue for coverage.
34
35                                                       II. PARTIES
36
37              2.1.     Vulcan Inc. Plaintiff Vulcan is a Washington corporation. Vulcan’s principal
38
39   place of business is in King County, Washington. Vulcan brings this suit in its capacity as the
40
41
42
43
44
45      1
            The insurance companies appearing in the case caption are hereinafter collectively referred to as “Insurers.”


     COMPLAINT FOR DECLARATORY RELIEF - 2                                         GORDON          600 University Street
                                                                                   TILDEN         Suite 2915
                                                                                  THOMAS          Seattle, WA 98101
                                                                                  CORDELL         206.467.6477
                  Case 2:21-cv-00336-JRC Document 1 Filed 03/11/21 Page 3 of 6




 1   First Named Insured and/or Named Insured under the policies issued by the Insurers, and on
 2
 3   behalf of other insureds under the policies.
 4
 5             2.2.   Defendant Insurers. Upon information and belief, Defendant Insurers are
 6
 7   foreign corporations or entities with their principal places of business at various locations outside
 8
 9   of Washington state. Defendant Insurers do business in Washington state.
10
11                                  III. JURISDICTION AND VENUE
12
13          3.1.      Jurisdiction. This Court has jurisdiction under 28 U.S.C. § 1332 because the
14
15   amount in controversy exceeds $75,000, exclusive of interests and costs, and there is diversity
16
17   among the parties. Further, this Court has jurisdiction to issue declaratory relief under 28 U.S.C.
18
19   § 2201.
20
21          3.2.      Venue. Venue is proper under 28 U.S.C. § 1391 because a substantial part of the
22
23   events giving rise to this lawsuit occurred in this judicial district and because this lawsuit
24
25   involves Vulcan’s claim for insurance proceeds stemming from losses substantially occurring in
26
27   King County, Washington.
28
29                                   IV. FACTUAL BACKGROUND
30
31          4.1.      Vulcan’s Property Insurance Tower. Vulcan, through an insurance broker
32
33   located in Washington, purchased a tower of property insurance from the Insurers. Upon
34
35   information and belief, the policy numbers of the policies making up the tower are:
36
37   MKLV14XP013191, BOWPN1900772, BOWPN1900820, BOWPN1900601, F590290,
38
39   F01761072019, PRO154619000, NAP 045364007, PRP005614400, 6073179008,
40
41   GPR10010106103, BOWPN1900599, RTX20005719, RP1CF00122-191, BOWPN1900606, and
42
43   PPR5942535-11 (“Policies”). The Policies provides coverage, inter alia, for property damage,
44
45


     COMPLAINT FOR DECLARATORY RELIEF - 3                              GORDON       600 University Street
                                                                        TILDEN      Suite 2915
                                                                       THOMAS       Seattle, WA 98101
                                                                       CORDELL      206.467.6477
                  Case 2:21-cv-00336-JRC Document 1 Filed 03/11/21 Page 4 of 6




 1   business interruption and extra expense, decontamination, and interruption by communicable
 2
 3   disease for losses occurring between November 1, 2019 and November 1, 2020.
 4
 5          4.2.     The Claim. Vulcan tendered a claim (“Claim”) to the Insurers associated with
 6
 7   government shut-down orders, physical loss of property, and related costs in connection with the
 8
 9   COVID-19 pandemic.
10
11          4.3.     The Investigation. The Insurers have been investigating Vulcan’s claim for
12
13   almost a year, but—with the exception of Endurance American Specialty Insurance Company—
14
15   have yet to issue final coverage positions. The Insurers, via an independent adjuster, have asked
16
17   Vulcan several questions and Vulcan has responded (or is in the process of responding) to those
18
19   questions.
20
21          4.4.     The Suit Against the Company Clauses. Some of the Policies in Vulcan’s
22
23   property insurance tower contain Suit Against the Company Clauses.
24
25          4.5.     Choice of Law Clause. At least one of the Policies in Vulcan’s property
26
27   insurance tower, that issued by Westport Insurance Corporation, purports to contain a New York
28
29   choice of law and jurisdiction clause.
30
31          4.6.     Vulcan Requests Tolling. Vulcan recently asked the Insurers to toll the Suit
32
33   Against the Company Clauses because the Insurers had yet to issue final coverage positions.
34
35   Some of the Insurers responded by agreeing to toll, but others have not responded. One insurer,
36
37   Endurance American Specialty Insurance Company, denied coverage in a letter dated March 10,
38
39   2021. Vulcan is thus filing this lawsuit because (i) there is an actual and justiciable controversy
40
41   over whether there is coverage for Vulcan’s Claim (and what amount of coverage is available),
42
43   and (ii) Vulcan must preserve its right to sue for coverage.
44
45


     COMPLAINT FOR DECLARATORY RELIEF - 4                            GORDON       600 University Street
                                                                      TILDEN      Suite 2915
                                                                     THOMAS       Seattle, WA 98101
                                                                     CORDELL      206.467.6477
                Case 2:21-cv-00336-JRC Document 1 Filed 03/11/21 Page 5 of 6




 1                        V. FIRST CLAIM: DECLARATORY JUDGMENT
 2
 3           5.1.    Incorporation by Reference. Vulcan re-alleges and incorporates by reference
 4
 5   the preceding paragraphs.
 6
 7           5.2.    This Case Presents an Actual and Justiciable Controversy. Vulcan seeks a
 8
 9   judgment that the Policies cover the Claim and that the Insurers are responsible for timely and
10
11   fully paying Vulcan’s losses according to the Insurers’ respective shares of liability. Vulcan also
12
13   seeks a judgment that no suit limitations period for the Claim has run, and that its Claim is not
14
15   otherwise time barred. Finally, Vulcan seeks a judgment that any choice of law and/or
16
17   jurisdiction clause in any of the Policies calling for application of non-Washington law or for
18
19   litigation in a non-Washington forum is void ab initio pursuant to RCW 48.18.200, National
20
21   Frozen Foods Corp. v. Berkley Assurance Co., 2017 WL 3781706 (W.D. Wash. 2017), and
22
23   Providence Health & Servs. v. Certain Underwriters at Lloyd’s London, 358 F. Supp. 3d 1195
24
25   (W.D. Wash. 2019).
26
27                                          VI. JURY DEMAND
28
29           6.1.    Pursuant to Federal Rule of Civil Procedure 38, Vulcan demands a jury on all
30
31   issues so triable.
32
33                                     VII. REQUEST FOR RELIEF
34
35           7.1.    Declaratory Judgment. A declaratory judgment in favor of Vulcan that (i) the
36
37   Policies cover the Claim and that the Insurers are responsible for timely and fully paying
38
39   Vulcan’s losses according to their shares of liability, (ii) Vulcan’s instant suit is not time-barred
40
41   by the Policies or otherwise; and (iii) any foreign choice of law and/or foreign jurisdiction clause
42
43   in any of the Policies is void.
44
45


     COMPLAINT FOR DECLARATORY RELIEF - 5                              GORDON       600 University Street
                                                                        TILDEN      Suite 2915
                                                                       THOMAS       Seattle, WA 98101
                                                                       CORDELL      206.467.6477
               Case 2:21-cv-00336-JRC Document 1 Filed 03/11/21 Page 6 of 6




 1          7.2.    Attorney’s Fees and Costs of Suit. For reasonable attorney’s fees and costs,
 2
 3   including, without limitation, actual attorney’s fees pursuant to Olympic Steamship Co. v.
 4
 5   Centennial Ins. Co., 117 Wn.2d 37, 811 P.2d 673 (1991).
 6
 7          7.3.    Other Relief. Pre-judgment and post-judgment interest, and such other and
 8
 9   further relief as the Court deems just, proper, and equitable.
10
11           DATED this 11th day of March, 2021.
12
13                                             GORDON TILDEN THOMAS & CORDELL LLP
14                                             Attorneys for Plaintiff Vulcan Inc.
15
16                                             By    s/ Dale L. Kingman
17                                                  Dale L. Kingman, WSBA #07060
18                                                  dkingman@gordontilden.com
19
20
21                                             By    s/ Greg D. Pendleton
22                                                  Greg D. Pendleton, WSBA #38361
23                                                  gpendleton@gordontilden.com
24
25                                                  600 University Street, Suite 2915
26                                                  Seattle, Washington 98101
27                                                  206.467.6477
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     COMPLAINT FOR DECLARATORY RELIEF - 6                             GORDON    600 University Street
                                                                       TILDEN   Suite 2915
                                                                      THOMAS    Seattle, WA 98101
                                                                      CORDELL   206.467.6477
